DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on October 19, 2020 have been entered.
Claims 1, 9, 14, 17, and 20 have been amended.
Claims 10-12 have been canceled.
Claims 21-23 have been added.
The previously raised claim objection has been withdrawn for claim 19 in light of the amendment submitted by Applicant on October 19, 2020. 

      Response to Arguments
Applicant’s arguments filed on October 19, 2020 have been considered and are persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9, 13, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger et al. (Pub. No. US 2018/0039700), hereinafter Greenberger, in view of Taylor et al. (Pub. No. US 2018/0197109), hereinafter Taylor, in view of Fieldman (Pub. No. US 2017/0039867), and in view of Petterson et al. (Pub. No. US 2014/0164938), hereinafter Petterson. 

Claim 1. 	Greenberger discloses a computer-implemented method comprising: 
identifying, by a computer device, particular users of a digital publishing platform, the particular users being users that have commented on previous content published by a first user (Parag. [0057-0059] and Parag. [0062-0063]; (The art teaches that an item is published in response to an upload or posting to an account application of one of the users (i.e., first user) having access to the publishing application (i.e., publishing platform), wherein it is automatically shared with the other users as a function of linking relationships of the users defined by the social networking service. Comments are posted and published by the users, via a network application; and the comments are each posted by different respective users that are identified relative to text content within the respective comment (i.e., users who commented to a published item, by a first user, are identified)));  
identifying, by the computer device, correlated users, the correlated users being those particular users that have published a pertinent comment (Parag. [0060-0062]; (The art teaches that a text analysis application executing on a processing unit cognitively and contextually analyzes metadata and text content of the comments to identify associations or relationships of individual ones of the comments to the selected element(s). A listed plurality of ;  
Greenberger doesn’t explicitly disclose assessing, by the computer device, a satisfaction level of the first user with each pertinent comment; identifying, by the computer device and based on the assessing, a set of users of the correlated users, each of the correlated users in the set of users having published a pertinent comment having a satisfaction level above a threshold
notifying, by the computer device, the set of users that the first user has published new content; detecting, by the computer device, new comments by the correlated users in the set of users, the new comments pertaining to the new content; assessing, by the computer device, a satisfaction level of the first user with each new comment; updating, by the computer device, the set of users based on the satisfaction level of the first user with each new comment; notifying, by the computer device, the updated set of users that additional comments on the new content are requested by the first user; assessing, by the computer device, an aggregate satisfaction level of the first user, the aggregate satisfaction level being a conglomeration of the satisfaction levels of the first user with each new comment; wherein the updating is repeated until the aggregate satisfaction level exceeds an aggregate threshold 
However, Taylor discloses:
assessing, by the computer device, a satisfaction level of the first user with each pertinent comment (Parag. [0089] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative));  
identifying, by the computer device and based on the assessing, a set of users of the correlated users, each of the correlated users in the set of users having published a pertinent comment having a satisfaction level above a threshold (Parag. [0085] and Parag. ;  
notifying, by the computer device, the set of users that the first user has published new content (Parag. [0023]; (The art teaches that the digital content that users interact with, in participating in an online service, is accessible through various features or entry points of the online service; the digital content is accessible and presented, to the users, via notifications sections for highlighting new/updates to digital content (i.e., notifying the users about the new publications from first user)));  
detecting, by the computer device, new comments by the correlated users in the set of users, the new comments pertaining to the new content (Parag. [0004] and Parag. [0023]; (The art teaches providing new/update digital content. The art also teaches receiving comments on a post in an online service (i.e., receiving comments on every digital content (i.e., new content))));  
assessing, by the computer device, a satisfaction level of the first user with each new comment (Parag. [0085], Parag. [0089], Parag. [0096], and Parag. [0099]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative. Further, the art teaches that the feedback weights for the users are periodically updated, and they are updated according to the frequency in which the user provides feedback. The comments are ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold));  
Appl. No. 16/451,386 P201900613US01updating, by the computer device, the set of users based on the satisfaction level of the first user with each new comment (Parag. [0085], Parag. [0096], and Parag. [0099]; (The art teaches that comments are ranked using feedback weights, which orders the users based on the feedback weights. Also, the art teaches that the feedback weights for the users are periodically updated (i.e., which changes the ranking; therefore, the users’ order). The comments ;  
assessing, by the computer device, an aggregate satisfaction level of the first user, the aggregate satisfaction level being a conglomeration of the satisfaction levels of the first user with each new comment (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)), 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Greenberger to incorporate the teaching of Taylor. This would be convenient for sorting through large amounts of data to distinguish important posts and comments (Parag. [0002]).
Fieldman notifying, by the computer device, the updated set of users that additional comments on the new content are requested by the first user Parag. [0485]; (The art teaches that a user posts a whiteboard drawing into a new discussion thread, which requests other users to review, confirm, and comment on the post)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Greenberger in view of Taylor to incorporate the teaching of Fieldman. This would be convenient for facilitating collaborative and social online education (Parag. [0004]).
		Petterson discloses wherein the updating is repeated until the aggregate satisfaction level exceeds an aggregate threshold (Parag. [0103]; (The art teaches that the commenters that are added to the list of commenters are determined by relevance, for example, a threshold related to one or more of affinity to the user, proximity in time, whether the commenter is endorsed or followed by the user, where the whether the commenter is popular or often endorsed, etc. is satisfied and the commenter is added to the list of commenters. The list of commenters is dynamically updated in real-time as new comments are added to the user stream. As new 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Greenberger in view of Taylor to incorporate the teaching of Petterson. This would be convenient for consumers to keep apprised of information in areas they already find interesting and discovering new content that is also enjoyable (Parag. [0002]).

Claim 3. 	Greenberger in view of Taylor Fieldman, and Petterson discloses the computer-implemented method of claim 1,    
Greenberger doesn’t explicitly disclose wherein the assessing the satisfaction level of the first user with a particular one of the new comments is based on an interaction of the first user with the particular one of the new comments.
However, Taylor discloses wherein the assessing the satisfaction level of the first user with a particular one of the new comments is based on an interaction of the first user with the particular one of the new comments (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device (i.e., of the first user) shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Greenberger to incorporate the teaching of Taylor. This would be convenient for sorting through large amounts of data to distinguish important posts and comments (Parag. [0002]).

Claim 9. 	Greenberger in view of Taylor Fieldman, and Petterson discloses the computer-implemented method of claim 1, 
Greenberger in view of Taylor doesn’t explicitly disclose the computer-implemented method further comprising requesting, by the computer device, that the set of users provide comments on the new content. 
requesting, by the computer device, that the set of users provide comments on the new content (Parag. [0485]; (The art teaches that a user posts a whiteboard drawing into a new discussion thread, which requests other users to review, confirm, and comment on the post)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Greenberger in view of Taylor to incorporate the teaching of Fieldman. This would be convenient for facilitating collaborative and social online education (Parag. [0004]).

Claim 13. 	Greenberger in view of Taylor Fieldman, and Petterson discloses the computer-implemented method of claim 1,   
Greenberger further discloses wherein the computer device includes software provided as a service in a cloud computing environment (Parag. [0023] and Parag. [0032]; (The art teaches using the provider’s applications running on a cloud infrastructure; the applications are accessible from various client devices)).

Claim 22. 	Greenberger in view of Taylor Fieldman, and Petterson discloses the computer-implemented method of claim 1,   
Greenberger doesn’t explicitly disclose further comprising determining that a particular one of the correlated users is biased as a result of a large discrepancy between how many times the particular one of the correlated users agrees with posts 6244-40321 8Appl. No. 16/451,386 P201900613US01made by the first user and how many times the particular one of the correlated users disagrees with content published by the first user.  
		However, Taylor discloses determining that a particular one of the correlated users is biased as a result of a large discrepancy between how many times the particular one of the correlated users agrees with posts 6244-40321 8Appl. No. 16/451,386 P201900613US01made by the first user and how many times the particular one of the correlated users disagrees with content published by the first user (Parag. [0089]; (The art teaches determining the feedback weight based at least in part on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative. A user provides positive feedback on a .
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Greenberger to incorporate the teaching of Taylor. This would be convenient for sorting through large amounts of data to distinguish important posts and comments (Parag. [0002]). 

Claim 23. 	Greenberger in view of Taylor Fieldman, and Petterson discloses the computer-implemented method of claim 22, 
Greenberger in view of Fieldman wherein in the determining is based on historical interaction patterns of interactions between the particular one of the correlated users and the first user.
		However, Taylor discloses wherein in the determining is based on historical interaction patterns of interactions between the particular one of the correlated users and the first user (Parag. [0087]; (The art teaches the feedback weight is determined based at least in part on historical data indicating whether the respective user's feedback anticipates trends)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Greenberger in view of Fieldman to incorporate the teaching of Taylor. This would be convenient for sorting through large amounts of data to distinguish important posts and comments (Parag. [0002]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberger et al. (Pub. No. US 2018/0039700), hereinafter Greenberger, in view of Taylor et al. (Pub. No. US 2018/0197109), hereinafter Taylor, in view of Fieldman (Pub. No. US 2017/0039867), in view of Petterson et al. (Pub. No. US 2014/0164938), hereinafter Petterson, and in view of Vickrey et al. (Pub. No. US 2017/0295249), hereinafter Vickrey.

Claim 2. 	Greenberger in view of Taylor, Fieldman and Petterson discloses the computer-implemented method of claim 1, 
Greenberger further discloses the computer-implemented method further comprising: 
reviewing, by the computer device, the previous content published by the first user on the digital publishing platform (Parag. [0003]; (The art teaches analyzing an item published to an account of a user (i.e., first user) of a social network service));  
The combination doesn’t explicitly disclose determining, by the computer device, topics of the previous content, wherein the pertinent comment is a comment that pertains to a portion of the previous content that has a topic that is related to a topic of the new content published by the first user.   
However, Vickrey discloses: 
		determining, by the computer device, topics of the previous content (Parag. [0034]; (The art teaches that the online system includes a topic extraction engine, which identifies one or more topics associated with objects in the content), 
		wherein the pertinent comment is a comment that pertains to a portion of the previous content that has a topic that is related to a topic of the new content published by the first user (Parag. [0037]; (The art teaches determining that a user is part of an audience based on the actions of the user in the online system, such as commenting on certain content items posted. For example, if the user engages with particular pages in the online system, and the audience generator determines that those pages are a subset of pages related to a topic the audience generator may determine that the user is part of an audience based on the content of those pages)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Vickrey. This would be convenient to allow users of an online system to easily communicate information about themselves to others and share content with other users (Parag. [0002]).

 6244-40321 3 Appl. No. 16/451,386 P201900613US01 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberger et al. (Pub. No. US 2018/0039700), hereinafter Greenberger, in view of Taylor et al. (Pub. No. US 2018/0197109), hereinafter Taylor, in view of Fieldman (Pub. No. US 2017/0039867), in view of Petterson et al. (Pub. No. US 2014/0164938), hereinafter Petterson, and in view of Faller et al. (Pub. No. US 2015/0381555), hereinafter Faller.
 
Claim 4. 	Greenberger in view of Taylor, Fieldman and Petterson discloses the computer-implemented method of claim 3,   
Greenberger in view of Taylor doesn’t explicitly disclose wherein the interaction comprises publishing a response to the particular one of the new comments on the digital publishing platform. 
However, Faller discloses wherein the interaction comprises publishing a response to the particular one of the new comments on the digital publishing platform (Parag. [0017]; (The art teaches interactions within a social networking system are based on creating conversation by responding to comments)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Greenberger in view of Taylor to incorporate the teaching of Faller. This would be convenient to better present comments on received content to a user of a social networking system (Parag. [0005]).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger et al. (Pub. No. US 2018/0039700), hereinafter Greenberger, in view of Taylor et al. (Pub. No. US 2018/0197109), hereinafter Taylor, in view of Fieldman (Pub. No. US 2017/0039867), in view of Petterson et al. (Pub. No. US 2014/0164938), hereinafter Petterson, and in view of Brown et al. (Pub. No. US 2016/0030834), hereinafter Brown. 

Claim 5. 	Greenberger in view of Taylor, Fieldman and Petterson discloses the computer-implemented method of claim 3,  
The combination doesn’t explicitly disclose wherein the interaction comprises a visible response by the first user, an indication of the visible response being received by the computing device as output from an image capturing device. 
However, Brown discloses wherein the interaction comprises a visible response by the first user, an indication of the visible response being received by the computing device as output from an image capturing device (Parag. [0152- 0163]; (The art teaches capturing actions of a user’s responses to content in an online environment through sensor detected motion and sensor detected dilation of pupils (i.e., visible response detected by an image capturing device))).
.

Claim 6. 	Greenberger in view of Taylor, Fieldman, Petterson, and Brown discloses the computer-implemented method of claim 5, 
Greenberger doesn’t explicitly disclose wherein the image capturing device is on a user device used by the first user to review the particular one of the new comments.  
However, Brown discloses wherein the image capturing device is on a user device used by the first user to review the particular one of the new comments (Parag. [0152- 0163]; (The art teaches capturing actions of a user’s responses to content in an online environment through sensor detected motion (i.e., visible response detected by an image capturing device) (i.e., the user uses his/her device to connect to a social network))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Greenberger to incorporate the teaching of Brown. This would be convenient in improving the user engagement, experience and outcomes (Abstract).

Claim 7. 	Greenberger in view of Taylor, Fieldman and Petterson discloses the computer-implemented method of claim 3,    
Greenberger doesn’t explicitly disclose wherein the interaction comprises an audible response by the first user, an indication of the audible response being received by the computing device as output from an audio capturing device.  
However, Brown discloses wherein the interaction comprises an audible response by the first user, an indication of the audible response being received by the computing device as output from an audio capturing device (Parag. [0152- 0163]; (The art teaches capturing actions of a user’s responses to content in an online environment through captured voice (i.e., audible response detected by a voice capturing device))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Greenberger to incorporate the teaching of .

Claim 8. 	Greenberger in view of Taylor, Fieldman, Petterson, and Brown discloses the computer-implemented method of claim 7,  
Greenberger in view of Taylor and Fieldman doesn’t explicitly disclose wherein the audio capturing device is on a user device used by the first user to review the particular one of the new comments.
However, Brown disclose wherein the audio capturing device is on a user device used by the first user to review the particular one of the new comments (Parag. [0152- 0163]; (The art teaches capturing actions of a user’s responses to content in an online environment through captured voice (i.e., audible response detected by a voice capturing device) (i.e., the user uses his/her device to connect to a social network))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Greenberger in view of Taylor and Fieldman to incorporate the teaching of Brown. This would be convenient in improving the user engagement, experience and outcomes (Abstract).   
  
   Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger et al. (Pub. No. US 2018/0039700), hereinafter Greenberger, in view of Taylor et al. (Pub. No. US 2018/0197109), hereinafter Taylor, and in view of Haon et al. (Pub. No. US 2018/0302482), hereinafter Haon. 

Claim 14.	Greenberger discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Parag. [0004]), the program instructions executable by a computing device to cause the computing device to: 
identify particular users of a digital publishing platform, the particular users being users that have commented on previous content published by a first user (Parag. [0057-0059] and Parag. [0062-0063]; (The art teaches that an item is published in response to an upload or posting to an account application of one of the users (i.e., first user) having access to the ; 
identify correlated users, the correlated users being those particular users that have published a pertinent comment (Parag. [0060-0062]; (The art teaches that a text analysis application executing on a processing unit cognitively and contextually analyzes metadata and text content of the comments to identify associations or relationships of individual ones of the comments to the selected element(s). A listed plurality of all comments published with respect to a posting of a given item is automatically filtered to differentially highlight, or display only the comments that are determined to have metadata or content relevant to or associated with the relevant elements of the selected item content or comments. The art also teaches that the related users of a social network that share views of the published item and comments associated therewith are grouped together)); 
Greenberger doesn’t explicitly disclose assess a satisfaction level of the first user with each pertinent comment; identify, based on the assessing, a set of users of the correlated users, each of the correlated users in the set of users having published a pertinent comment having a satisfaction level above a threshold; notify the set of users, and refrain from notifying the correlated users that are not in the set of users, that the first user has published new content; detect new comments by the correlated users in the set of users, the new comments pertaining to the new content; assess a satisfaction level of the first user with each new comment; and update the set of users based on the satisfaction level of the first user with each new comment.
However, Taylor discloses: 
assess a satisfaction level of the first user with each pertinent comment (Parag. [0089] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative));  
identify, based on the assessing, a set of users of the correlated users, each of the correlated users in the set of users having published a pertinent comment having a satisfaction level above a threshold (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)); 
detect new comments by the correlated users in the set of users, the new comments pertaining to the new content (Parag. [0004] and Parag. [0023]; (The art teaches providing new/update digital content. The art also teaches receiving comments on a post in an online service (i.e., receiving comments on every digital content (i.e., new content)))); 
assess a satisfaction level of the first user with each new comment (Parag. [0085], Parag. [0089], Parag. [0096], and Parag. [0099]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative. Further, the art teaches that the feedback weights for the users are periodically updated, and they are updated according to the frequency in which the user provides feedback. The comments are ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)); and 
update the set of users based on the satisfaction level of the first user with each new comment (Parag. [0085], Parag. [0096], and Parag. [0099]; (The art teaches that comments are ranked using feedback weights, which orders the users based on the feedback weights. Also, the art teaches that the feedback weights for the users are periodically updated (i.e., which changes the ranking; therefore, the users’ order). The comments are ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Greenberger to incorporate the teaching of Taylor.   
		Haon discloses notify the set of users, and refrain from notifying the correlated users that are not in the set of users, that the first user has published new content (Parag. [0009]; (The art teaches providing selective push notifications to users in response to new content being published, and providing notifications to some users based on the relevance of published content to such users, while abstaining from notifying users for whom the content is irrelevant)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Greenberger in view of Taylor to incorporate the teaching of Haon. This would be convenient for improving the functionality of electronic messaging (Parag. [0009]).  

Claim 16. 	Greenberger in view of Taylor and Haon discloses the computer program product of claim 14,  
Greenberger doesn’t explicitly disclose wherein the assessing of the satisfaction level of the first user with a particular one of the new comments is based on an interaction of the first user with the particular one of the new comments.  
However, Taylor discloses wherein the assessing of the satisfaction level of the first user with a particular one of the new comments is based on an interaction of the first user with the particular one of the new comments (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device (i.e., of the first user) shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Greenberger to incorporate the teaching of Taylor. This would be convenient for sorting through large amounts of data to distinguish important posts and comments (Parag. [0002]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberger et al. (Pub. No. US 2018/0039700), hereinafter Greenberger, in view of Taylor et al. (Pub. No. US 2018/0197109), hereinafter Taylor, in view of Haon et al. (Pub. No. US 2018/0302482), hereinafter Haon, and in view of Vickrey et al. (Pub. No. US 2017/0295249), hereinafter Vickrey.

Claim 15. 	Greenberger in view of Taylor and Haon discloses the computer program product of claim 14, 
Greenberger further discloses the computer-implemented method further comprising program instructions executable by a computing device to cause the computing device to review the previous content published by the first user on the digital publishing platform (Parag. [0003]; (The art teaches analyzing an item published to an account of a user (i.e., first user) of a social network service)).
The combination doesn’t explicitly disclose: determine topics of the previous content, wherein the pertinent comment is a comment that pertains to a portion of the previous content that has a topic that is related to a topic of the new content published by the first user. 
		However, Vickrey discloses: determine topics of the previous content (Parag. [0034]; (The art teaches that the online system includes a topic extraction engine, which identifies one or more topics associated with objects in the content), wherein the pertinent comment is a comment that pertains to a portion of the previous content that has a topic that is related to a topic of the new content published by the first user (Parag. [0037]; (The art teaches determining that a user is part of an audience based on the actions of the user in the online system, such as commenting on certain content items posted. For example, if the user engages with particular pages in the online system, and the audience generator determines that those pages are a subset of pages related to a topic the audience generator may determine that the user is part of an audience based on the content of those pages)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Vickrey. This would be convenient to allow users of an online system to easily communicate information about themselves to others and share content with other users (Parag. [0002]).
Claims 17, 18, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberger et al. (Pub. No. US 2018/0039700), hereinafter Greenberger, in view of Taylor et al. (Pub. No. US 2018/0197109), hereinafter Taylor, in view of Vickrey et al. (Pub. No. US 2017/0295249), hereinafter Vickrey, and in view of He et al. (Pub. No. US 2012/0158753), hereinafter He.

Claim 17 	Greenberger discloses a system comprising: 
a processor, a computer readable memory, and a computer readable storage medium; wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory. (Parag. [0004]);  
program instructions to review previous content published by a first user on a digital publishing platform (Parag. [0003]; (The art teaches analyzing an item published to an account of a user (i.e., first user) of a social network service));  
program instructions to identify particular users of the digital publishing platform, the particular users being users that have commented on the previous content published by the first user (Parag. [0057-0059] and Parag. [0062-0063]; (The art teaches that an item is published in response to an upload or posting to an account application of one of the users (i.e., first user) having access to the publishing application (i.e., publishing platform), wherein it is automatically shared with the other users as a function of linking relationships of the users defined by the social networking service. Comments are posted and published by the users, via a network application; and the comments are each posted by different respective users that are identified relative to text content within the respective comment (i.e., users who commented to a published item, by a first user, are identified)));  
program instructions to identify correlated users, the correlated users being those particular users that have published a pertinent comment, the pertinent comment being a comment that pertains to a portion of the previous content that has a topic that is related to a topic of new content published by the first user (Parag. [0060-0062]; (The art teaches that a text analysis application executing on a processing unit cognitively and contextually analyzes metadata and text content of the comments to identify associations or relationships of individual ones of the comments to the selected element(s). A listed plurality of all comments published with respect to a posting of a given item is automatically filtered to differentially highlight, or ;  
Greenberger doesn’t explicitly disclose program instructions to determine topics of the previous content; program instructions to assess a satisfaction level of the first user with each pertinent comment; P201900613US0136 of 39program instructions to identify, based on the assessing, a set of users of the correlated users, each of the correlated users in the set of users having published a pertinent comment having a satisfaction level above a threshold, the identifying comprising removing those correlated users whose pertinent comment is determined to not be helpful; program instructions to notify the set of users that the first user has published the new content; program instructions to detect new comments by the correlated users in the set of users, the new comments pertaining to the new content; program instructions to assess a satisfaction level of the first user with each new comment; and program instructions to update the set of users based on the satisfaction level of the first user with each new comment, wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.
However, Taylor discloses:
program instructions to assess a satisfaction level of the first user with each pertinent comment (Parag. [0089] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative));  
P201900613US0136 of 39program instructions to identify, based on the assessing, a set of users of the correlated users, each of the correlated users in the set of users having published a pertinent comment having a satisfaction level above a threshold (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, ;  
program instructions to notify the set of users that the first user has published the new content (Parag. [0023]; (The art teaches that the digital content that users interact with, in participating in an online service, is accessible through various features or entry points of the online service; the digital content is accessible and presented, to the users, via notifications sections for highlighting new/updates to digital content (i.e., notifying the users about the new publications from first user)));  
program instructions to detect new comments by the correlated users in the set of users, the new comments pertaining to the new content (Parag. [0004] and Parag. [0023]; (The art teaches providing new/update digital content. The art also teaches receiving comments on a post in an online service (i.e., receiving comments on every digital content (i.e., new content)))); 
program instructions to assess a satisfaction level of the first user with each new comment (Parag. [0085], Parag. [0089], Parag. [0096], and Parag. [0099]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The art teaches determining the feedback weight based on a correlation between a ranking of a comment and whether feedback provided by the respective user on the comment is either positive or negative. Further, the art teaches that the feedback weights for the users are periodically updated, and they are updated according to the frequency in which the user provides feedback. The comments are ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)); and 
program instructions to update the set of users based on the satisfaction level of the first user with each new comment (Parag. [0085], Parag. [0096], and Parag. [0099]; (The art teaches that comments are ranked using feedback weights, which orders the users based on the feedback weights. Also, the art teaches that the feedback weights for the users are periodically updated (i.e., which changes the ranking; therefore, the users’ order). The comments are ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)).  
 
 The combination doesn’t explicitly disclose program instructions to determine topics of the previous content; and the identifying comprising removing those correlated users whose pertinent comment is determined to not be helpful. 
However, Vickrey discloses program instructions to determine topics of the previous content (Parag. [0034]; (The art teaches that the online system includes a topic extraction engine, which identifies one or more topics associated with objects in the content).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Greenberger in view of Taylor to incorporate the teaching of Vickrey. This would be convenient to allow users of an online system to easily communicate information about themselves to others and share content with other users (Parag. [0002]). 
		He discloses the identifying comprising removing those correlated users whose pertinent comment is determined to not be helpful (Parag. [0003]; (The art teaches moderating user comments such as deleting user comments determined to be irrelevant or inappropriate)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of He. This would be convenient to synchronization and moderation of user comments (Parag. [0001]). 

Claim 18. 	Greenberger in view of Taylor, Vickrey and He discloses the system of claim 17, 
Greenberger doesn’t explicitly disclose wherein the assessing of the satisfaction level of the first user with a particular one of the new comments is based on an interaction of the first user with the particular one of the new comments.  
However, Taylor discloses wherein the assessing of the satisfaction level of the first user with a particular one of the new comments is based on an interaction of the first user with the particular one of the new comments (Parag. [0085] and Parag. [0096]; (The art . 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Greenberger to incorporate the teaching of Taylor. This would be convenient for sorting through large amounts of data to distinguish important posts and comments (Parag. [0002]).  

Claim 20. 	Greenberger in view of Taylor, Vickrey and He discloses the system of claim 17, 
Greenberger doesn’t explicitly disclose the system further comprising program instructions to assess an P201900613US0137 of 39aggregate satisfaction level of the first user, the aggregate satisfaction level being a conglomeration of the satisfaction levels of the first user with each new comment, wherein the updating of the set of users is repeated until the aggregate satisfaction level exceeds an aggregate threshold.
However, Taylor discloses: 
program instructions to assess an P201900613US0137 of 39aggregate satisfaction level of the first user, the aggregate satisfaction level being a conglomeration of the satisfaction levels of the first user with each new comment (Parag. [0085] and Parag. [0096]; (The art teaches that a plurality of comments on a post are ranked using feedback and the feedback weights (i.e., satisfaction level). The client device shows comments on a post (i.e., from users). The comments may then be ordered in accordance with the ranking of the comment, where the ranking of the comment is determined at least in part by the user's feedback weight, which is based on satisfying a predetermined threshold)); 
wherein the updating of the set of users is repeated until the aggregate satisfaction level exceeds an aggregate threshold (Parag. [0085] and Parag. [0099]; (The art teaches that the comment from a user is not considered (i.e., the user is being ignored) until the user satisfies a predetermined threshold (i.e., the comment will be considered; therefore, the user is added which updates the set of users))).
.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberger et al. (Pub. No. US 2018/0039700), hereinafter Greenberger, in view of Taylor et al. (Pub. No. US 2018/0197109), hereinafter Taylor, in view of Vickrey et al. (Pub. No. US 2017/0295249), hereinafter Vickrey, in view of He et al. (Pub. No. US 2012/0158753), hereinafter He, and further in view of Brown et al. (Pub. No. US 2016/0030834), hereinafter Brown. 

Claim 19. 	Greenberger in view of Taylor, Vickrey and He discloses the system of claim 18, 
The combination doesn’t explicitly disclose wherein the interaction comprises a response by the first user, an indication of the response being received by the computing device as output from a user device used by the first user to review the particular one of the new comments.
However, Brown discloses wherein the interaction comprises a response by the first user, an indication of the response being received by the computing device as output from a user device used by the first user to review the particular one of the new comments (Parag. [0152- 0163]; (The art teaches capturing actions of a user’s responses to content in an online environment through sensor detected motion and sensor detected dilation of pupils (i.e., visible response detected by an image capturing device; the user uses his/her device to connect to a social network))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Brown. This would be convenient in improving the user engagement, experience and outcomes (Abstract). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Greenberger et al. (Pub. No. US 2018/0039700), hereinafter Greenberger, in view of Taylor et al. (Pub. No. US . 

Claim 21.	Greenberger in view of Taylor and Fieldman discloses the computer-implemented method of claim 1,  
The combination doesn’t explicitly disclose the computer-implemented method further comprising refraining from notifying the correlated users that are not in the set of users that the first user has published the new content.   
		However, Haon discloses refraining from notifying the correlated users that are not in the set of users that the first user has published the new content (Parag. [0009]; (The art teaches providing selective push notifications to users in response to new content being published, and providing notifications to some users based on the relevance of published content to such users, while abstaining from notifying users for whom the content is irrelevant)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Haon. This would be convenient for improving the functionality of electronic messaging (Parag. [0009]).













 
 Conclusion
	The art of Knas et al. (Patent. No. 10,817,557) has been cited under PTO-892; however, it’s not being relied upon in the current rejection. Knas et al. discloses tracking whether users recommend or dislike particular digital media, and presenting the digital media more or less prominently according to whether users recommend the digital media.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442              

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442